PER CURIAM: *
Julian De Jesus Castillo appeals the revocation of his supervised release. He contends that the district court unlawfully revoked supervised release based on hearsay evidence adduced in violation of his limited right to confront adverse witnesses. Castillo has served the term of imprisonment imposed upon revocation, and the district court imposed no further term of supervised release. Therefore, Castillo has no “concrete and continuing injury,” and there is no case or controversy over which this court may exercise jurisdiction under Article III, § 2, of the Constitution. Spencer v. Kemna, 523 U.S. 1, 7, 14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). His appeal is DISMISSED as moot.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.